UNREPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND




               No. 1895

        September Term, 2011




            WADE SMITH

                   v.

      STATE OF MARYLAND




   Krauser, C. J.,
   Meredith,
   Thieme, Raymond, G., Jr.,
    (Retired, Specially Assigned),

                  JJ.


       Opinion by Krauser, C. J.




        Filed: October 1, 2014
       In 1994, Wade Smith, appellant, a native of Jamaica and “lawful permanent resident”

of the United States, pleaded guilty, in the Circuit Court for Baltimore City, to possession

with intent to distribute marijuana. Although Smith never filed an application for leave to

appeal his conviction, he did file, more than seventeen years after his plea, in 2011, a

petition for writ of error coram nobis. In that petition, he alleges that his 1994 guilty plea

was tendered involuntarily because he was not aware of potential immigration consequences

of that plea when he entered it.

       The circuit court issued an order, denying Smith’s petition without a hearing and

without the required statement of reasons for the denial, as required by Maryland

Rule 15-1207. Smith thereafter noted this appeal, contending that the court erred both in

failing to grant him a hearing on his petition and in failing to provide a statement of reasons

for the denial.

       For the reasons set forth below, we conclude that the court did not err in denying

Smith’s petition, nor in declining to conduct a hearing before so ruling. The court, however,

did err in failing to provide a statement of reasons, as required by Maryland Rule 15-1207.

Nonetheless, as we shall later explain, that error does not require a reversal and remand.

Accordingly, we affirm.

                                       DISCUSSION

       A petition for writ of error coram nobis is an independent, civil action that a

convicted individual, who is neither serving a sentence nor on probation or parole, may

bring to collaterally challenge a criminal conviction. Skok v. State, 361 Md. 52, 65, 80
(2000). Coram nobis relief is, however, “extraordinary,” id. at 72 (quoting United States v.

Morgan, 346 U.S. 502, 512 (1954)), and therefore limited to “compelling” circumstances

rebutting the “presumption of regularity” that ordinarily “attaches to the criminal case.” Id

at 72, 78. The burden of demonstrating such circumstances is on the coram nobis petitioner.

Id.

       To state a cause of action for coram nobis relief, a petitioner must allege: (1) grounds

that are of a “constitutional, jurisdictional or fundamental character,” id. at 78; (2) that he

is “suffering or facing significant collateral consequences from the conviction,” id. at 79;

(3) that the grounds for challenging the criminal conviction were not waived or finally

litigated in a prior proceeding, id.; and (4) that he is not, as a result of the underlying

conviction, incarcerated or subject to parole or probation such that he would possess another

statutory or common law remedy. Id. at 80.

       Smith failed to state a claim for coram nobis relief because he did not allege that he

was facing significant collateral consequences resulting from his 1994 conviction. Maryland

Rule 15-1202(b)(F); Skok, 361 Md. at 79.           In fact, his only mention of collateral

consequences in his petition was the statement: “The spirit of the law as well as justice

demands that the conviction be vacated in order to prevent the Petitioner from adverse

immigration consequences.” (Emphasis added.) This statement did not allege that Smith

was actually facing significant collateral consequences, but merely sought prevention of any

possible immigration consequences he might face. See Graves, 215 Md. App. at 353 (noting


                                              2
that “collateral consequences must be actual, not merely theoretical”). Although Smith may

have been facing significant collateral consequences resulting from his 1994 conviction

when he filed for coram nobis relief, such as deportation proceedings, he did not allege that

in his petition. See Rivera v. State, 409 Md. 176, 193 (2009) (noting that pending

deportation proceedings provide a “significant collateral consequence” for coram nobis

relief). Thus, his petition was fatally flawed.

       Furthermore, Smith’s contention that the circuit court erred in failing to conduct a

hearing before denying his petition, is without merit. Maryland Rule 15-1206 governs

hearings on petitions for coram nobis relief. Paragraph (a) of the Rule reads in pertinent part:

“The court, in its discretion, may hold a hearing on the petition. The court may deny the

petition without a hearing but may grant the petition only if a hearing is held.” (Emphasis

added.) Because the court denied, rather than granted, Smith’s petition, it was not required

to hold a hearing. Id.

       Smith further contends that the court erred in denying his petition without providing

a statement of reasons to support the denial. We agree, but affirm nonetheless.

       Maryland Rule 15-1207 provides in pertinent part:

       (a) Statement. The judge shall prepare and file or dictate into the record a
       statement setting forth separately each ground on which the petition is based,
       the federal and state rights involved, the court's ruling with respect to each
       ground, and the reasons for the ruling.

       (b) Order of Court. The statement shall include or be accompanied by an
       order granting or denying relief. If the order is in favor of the petitioner, the
       court may provide for rearraignment, retrial, custody, bail, discharge,

                                               3
       correction of sentence, or other matters that may be necessary and proper.

       Such a statement was not part of the order denying relief, nor did the court dictate its

reasoning into the record. Thus, the court did not comply with Rule 15-1207.

       Although Rule 15-1207 is silent as to the consequences for noncompliance,

Rule 1-201, which sets forth rules for interpreting the Maryland Rules, does provide some

assistance:

       (a) General. These rules shall be construed to secure simplicity in procedure,
       fairness in administration, and elimination of unjustifiable expense and delay.
       When a rule, by the word “shall” or otherwise, mandates or prohibits conduct,
       the consequences of noncompliance are those prescribed by these rules or by
       statute. If no consequences are prescribed, the court may compel compliance
       with the rule or may determine the consequences of the noncompliance in
       light of the totality of the circumstances and the purpose of the rule.

       Rule 1-201 requires that we either remand for a statement of reasons, or determine

the consequences of noncompliance in light of the totality of circumstances and purposes

of Rule 15-1207. In the absence of any reported decisions interpreting the purpose of

Rule 15-1207, we turn to the text and purpose of a nearly identical, post-conviction rule,

Rule 4-407, which provides:

       (a) Statement. The judge shall prepare and file or dictate into the record a
       statement setting forth separately each ground upon which the petition is
       based, the federal and state rights involved, the court's ruling with respect to
       each ground, and the reasons for the action taken thereon. If dictated into the
       record, the statement shall be promptly transcribed.

       (b) Order of Court. The statement shall include or be accompanied by an
       order either granting or denying relief. If the order is in favor of the petitioner,
       the court may provide for rearraignment, retrial, custody, bail, discharge,
       correction of sentence, or other matters that may be necessary and proper.

                                                4
       The purpose of this rule, the Court of Appeals noted in State v. Borchardt, 396 Md.
586, 636-37 (2007), “is to provide a comprehensive state-court review of a defendant's

claims and to eliminate delay and multiple postconviction hearings and federal hearings.”

This purpose is not served, however, by remanding a matter for the circuit court to provide

a statement of reasons when this Court can decide the claims on the record before it. See id.;

Gilliam v. State, 331 Md. 651, 692 (1993) (declining to remand for a statement of reasons

when able to decide the issues on the record). Indeed, remanding this matter would

unnecessarily create, rather than eliminate, delay.

       In light of the purpose of the nearly identical post-conviction rule, and given the

totality of the circumstances here, we conclude that this case should not be remanded for

compliance with Rule 15-1207. The record before us is detailed and includes the transcript

from the relevant plea colloquy. We need no more than the petition itself, however, to

determine that Smith’s petition was properly denied. As noted earlier, Smith’s petition was

deficient on its face in that it failed to allege significant collateral consequences resulting

from Smith’s guilty plea. Accordingly, we affirm the order denying Smith coram nobis

relief despite the circuit court’s failure to include a statement of reasons.



                                                   ORDER OF THE CIRCUIT COURT
                                                   FOR BALTIMORE CITY
                                                   AFFIRMED. COSTS TO BE PAID BY
                                                   APPELLANT.



                                               5